—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered September 5, 1991, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered. The facts have been considered and are determined to have been established.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Reversal is required, however, based upon the court’s submission of a verdict sheet which included the words "aided” and "display” following the two counts of robbery in the *774second degree. A trial court may not give a jury a verdict sheet that, in addition to listing the counts (see, CPL 310.20 [2]), also lists some of the statutory elements of the counts (see, People v Spivey, 81 NY2d 356; People v Kelly, 76 NY2d 1013; People v Nimmons, 72 NY2d 830; People v Vargas [Raymond], 199 AD2d 291).
We find no merit to the defendant’s remaining contentions. Miller, J. P., O’Brien, Ritter and Krausman, JJ., concur.